ICJ_059_NuclearTests_NZL_FRA_1974-12-20_JUD_01_ME_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

NUCLEAR TESTS CASE
(NEW ZEALAND y. FRANCE)

JUDGMENT OF 20 DECEMBER 1974

1974

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ESSAIS NUCLEAIRES
(NOUVELLE-ZELANDE c. FRANCE)

ARRET DU 20 DECEMBRE 1974
Official citation:

Nuclear Tests (New Zealand v. France), Judgment,
LCJ. Reports 1974, p. 457.

Mode officiel de citation:

Essais nucléaires (Nouvelle-Zélande c. France), arrét,
C.L.J. Recueil 1974, p. 457.

 

No devant: 401

 

 

 
20 DECEMBER 1974

JUDGMENT

NUCLEAR TESTS CASE
(NEW ZEALAND v. FRANCE)

AFFAIRE DES ESSAIS NUCLÉAIRES
(NOUVELLE-ZÉLANDE c. FRANCE)

20 DÉCEMBRE 1974
ARRÊT
457

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1974

20 décembre 1974

AFFAIRE DES ESSAIS NUCLÉAIRES

(NOUVELLE-ZÉLANDE c. FRANCE)

Questions de compétence et de recevabilité — Nécessité d’un examen préa-
lable portant sur la question essentiellement préliminaire de l'existence d’un
différend — Exercice d’un pouvoir inhérent de la Cour.

Analyse de la demande formulée dans la requête et détermination de son
objet — Portée des conclusions et déclarations du demandeur pour la définition
de la demande — Pouvoir de la Cour d'interpréter les conclusions — Déclara-
tions publiques faites au nom du défendeur avant et après la clôture de l'instance.

Les actes unilatéraux comme sources d’ obligations juridiques — Principe de la
bonne foi.

Règlement du différend par l'effet d'une déclaration unilatérale créant une
obligation juridique — Le fait que le demandeur n’exerce pas son droit de se
désister n'empêche pas la Cour de parvenir à sa propre conclusion — La dis-
parition du différend entraîne celle de l’objet de la demande ~- La Cour ne peut
exercer sa compétence que s’il existe réellement un différend entre les Parties.

ARRÊT

Présents: M. LACHS, Président; MM. FORSTER, GROS, BENGZON, PETRÉN,
ONYEAMA, DILLARD, IGNACIO-PINTO, DE CASTRO, , MOROZOV,
JIMENEZ DE ARECHAGA, sir Humphrey WALDoCKk, MM. NAGEN-
DRA SINGH, RUDA, juges; sir Garfield BARWICK, juge ad hoc;
M. AQUARONE, Greffier.

En l'affaire des essais nucléaires,
entre

la Nouvelle-Zélande,
représentée par
M. R. Q. Quentin-Baxter, membre du barreau de Nouvelle-Zélande, pro-
fesseur de droit international à l’Université Victoria de Wellington,

comme agent et conseil,

1974
20 décembre
Rôle général
n° 59
ESSAIS NUCLÉAIRES (ARRÊT) 458

assisté par

S. Exc. M. H. V. Roberts, ambassadeur de Nouvelle-Zélande aux Pays-
Bas,

comme coagent,

et par

honorable A. M. Finlay, Q.C., Attorney-General de Nouvelle-Zélande,

M. R. C. Savage, Q.C., Solicitor-General de Nouvelle-Zélande,

M. K. J. Keith, membre du barreau de Nouvelle-Zélande, professeur de
droit international à l'Université Victoria de Wellington,

M. C. D. Beeby, membre du barreau de Nouvelle-Zélande, conseiller
juridique au ministére des affaires étrangéres,

Mme A. B. Quentin-Baxter, membre du barreau de Nouvelle-Zélande,

comme conseils,
et

la République française,

La Cour,
ainsi composée,

rend l'arrêt suivant:

1. Par lettre du 9 mai 1973 reçue au Greffe de la Cour le même jour l’am-
bassadeur de Nouvelle-Zélande aux Pays-Bas a transmis au Greffier une
requête introduisant une instance contre la France au sujet d’un différend
concernant la légalité des essais nucléaires réalisés en atmosphère par le
Gouvernement français dans la région du Pacifique Sud. Pour établir la
compétence de la Cour, la requête invoque l’article 36, paragraphe 1, et l’ar-
ticle 37 du Statut de la Cour, ainsi que l’article 17 de l’Acte général pour le
règlement pacifique des différends internationaux conclu à Genève le 26 sep-
tembre 1928, et subsidiairement l’article 36, paragraphes 2 et 5, du Statut de
la Cour.

2. Conformément à l’article 40, paragraphe 2, du Statut, la requête a été
immédiatement communiquée au Gouvernement français. Confarmément au
paragraphe 3 du même article, les autres Etats admis à ester devant la Cour
ont été informés de la requête.

3. En application de l’article 31, paragraphe 2, du Statut, le Gouvernement
néo-zélandais a désigné le très honorable sir Garfield Barwick, Chief Justice
d’Australie, pour siéger comme juge ad hoc en l’affaire.

4. Dans une lettre de l’ambassadeur de France aux Pays-Bas datée du
16 mai 1973 et remise par celui-ci au Greffier le même jour, le Gouvernement
français a fait savoir que, pour les motifs exposés dans la lettre et dans une
annexe jointe à celle-ci, il estime que la Cour n’a manifestement pas compé-
tence en l'espèce, qu’il ne peut accepter sa juridiction, et qu'en conséquence le
Gouvernement français n’a pas l’intention de désigner un agent et demande à
la Cour d’ordonner que Paffaire soit rayée de son rôle. Le Gouvernement
français n’a pas désigné d’agent.

5. Le 14 mai 1973, l’agent de la Nouvelle-Zélande a déposé au Greffe une
demande en indication de mesures conservatoires fondée sur l’article 33 de

5
ESSAIS NUCLÉAIRES (ARRÊT) 459

l’Acte général de 1928 pour le règlement pacifique des différends interna-
tionaux, les articles 41 et 48 du Statut et l’article 66 du Règlement de la Cour.
Par ordonnance du 22 juin 1973, la Cour a indiqué, sur la base de l’article 41
du Statut, certaines mesures conservatoires en l’affaire.

6. Par la même ordonnance du 22 juin 1973, la Cour, considérant qu’il
était nécessaire de régler aussi rapidement que possible les questions relatives
à sa compétence et à la recevabilité de la requête, a décidé que les pièces
écrites porteraient d'abord sur ces questions et a fixé la date d’expiration des
délais au 21 septembre 1973 pour le dépôt du mémoire du Gouvernement néo-
zélandais et au 21 décembre 1973 pour le dépôt du contre-mémoire du Gou-
vernement français. Le coagent de la Nouvelle-Zélande ayant demandé que
soit prorogé au 2 novembre 1973 le délai dans lequel le mémoire devait être
déposé, la date d'expiration des délais fixés par l'ordonnance du 22 juin 1973
a été reportée par ordonnance du 6 septembre 1973 au 2 novembre 1973 pour
le mémoire du Gouvernement néo-zélandais et au 22 mars 1974 pour le
contre-mémoire du Gouvernement français. Le mémoire du Gouvernement
néo-zélandais a été déposé dans le délai ainsi prorogé et il a été communiqué
au Gouvernement français. Le Gouvernement français n’a pas déposé de
contre-mémoire et, la procédure écrite étant ainsi terminée, l'affaire s’est
trouvée en état le 23 mars 1974, c'est-à-dire le lendemain du jour où expirait
le délai fixé pour le dépôt du contre-mémoire du Gouvernement français.

7. Le 18 mai 1973, le Gouvernement fidjien a déposé au Greffe, conformé-
ment à l’article 62 du Statut, une requête a fin d'intervention dans l’instance.
Par ordonnance du 12 juillet 1973, la Cour, eu égard à son ordonnance du
22 juin 1973 prescrivant que les pièces écrites porteraient d’abord sur les
questions relatives à sa compétence et à la recevabilité de la requête, a décidé
de surseoir à l'examen de la requête par laquelle le Gouvernement fidjien
demandait à intervenir jusqu’à ce qu’elle eût statué sur ces questions.

8. Le 24 juillet 1973, le Greffier a dressé la notification prévue à l’ar-
ticle 63 du Statut aux Etats, autres que les Parties à l'instance, qui existaient
encore et étaient indiqués dans les documents pertinents de la Société des
Nations comme parties à l’Acte général pour le règlement pacifique des diffé-
rends internationaux conclu à Genève le 26 septembre 1928, qui était invoqué
dans la requête comme l’un des fondements de la compétence de la Cour.

9. Les Gouvernements de l'Argentine, de l'Australie, de Fidji et du Pérou
ont demandé que les pièces de la procédure écrite soient tenues à leur dis-
position conformément à l’article 48, paragraphe 2, du Règlement. Les Par-
ties ont été consultées dans chaque cas et, le Gouvernement français mainte-
nant la position prise dans la lettre du 16 mai 1973 pour refuser de donner un
avis, la Cour, ou le Président, a décidé de faire droit à ces demandes.

10. Les Parties ayant été dûment averties, des audiences publiques ont eu
lieu les 10 et 11 juillet 1974, durant lesquelles la Cour a entendu M. R. Q.
Quentin-Baxter, agent de la Nouvelle-Zélande, M. A. M. Finlay et M. R. CC.
Savage, conseils, plaider pour le Gouvernement néo-zélandais sur les ques-
tions relatives à la compétence de la Cour et à la recevabilité de la requête.
Le Gouvernement français n’était pas représenté aux audiences.

11. Dans la procédure écrite, les conclusions ci-après ont été déposées au
nom du Gouvernement néo-zélandais:

6
ESSAIS NUCLÉAIRES (ARRÊT) 460

dans la requête:

« La Nouvelle-Zélande prie la Cour de dire et juger que les essais
nucléaires provoquant des retombées radioactives effectués par le Gou-
vernement français dans la région du Pacifique Sud constituent une
violation des droits de la Nouvelle-Zélande au regard du droit inter-
national et que ces droits seront enfreints par tout nouvel essai. »

dans le mémoire:
« Le Gouvernement néo-zélandais s’estime fondé à ce que la Cour dise
et juge que:
a) la Cour a compétence pour connaître de la requête déposée par la
Nouvelle-Zélande et pour examiner le différend au fond;
5) la requête est recevable. »

12. A l'issue de la procédure orale, les conclusions écrites ci-après ont été
déposées au Greffe au nom du Gouvernement néo-zélandais:

« Le Gouvernement néo-zélandais s’estime fondé à ce que la Cour
dise et juge que:
a) la Cour a compétence pour connaître de la requête déposée par la
Nouvelle-Zélande et pour examiner le différend au fond;
b) la requête est recevable. »

13. Aucune pièce écrite n’ayant été déposée par le Gouvernement français,
et celui-ci ne s'étant pas fait représenter à la procédure orale, aucune con-
clusion n’a été prise formellement par ce gouvernement. Toutefois, l’attitude
du Gouvernement français en ce qui concerne la question de la compétence
de la Cour a été définie dans la lettre précitée de l'ambassadeur de France
aux Pays-Bas datée du 16 mai 1973, et dans le document qui y était joint en
annexe. La lettre de l’ambassadeur contenait notamment ce passage:

« ainsi qu’il en a averti le Gouvernement néo-zélandais, le Gouvernement
de la République estime que la Cour n’a manifestement pas compétence
dans cette affaire et qu’il ne peut accepter sa juridiction ».

14. Comme il a été indiqué (paragraphe 4), l'ambassadeur de France
déclarait aussi dans sa lettre du 16 mai 1973 que le Gouvernement
français «demande respectueusement à la Cour de bien vouloir ordonner
que cette affaire soit rayée de son rôle ». Au début de l’audience publique
consacrée à la demande en indication de mesures conservatoires qui s’est
tenue le 24 mai 1973, le Président a annoncé: «Il a été dûment pris acte
de cette demande ... et la Cour l’examinera le moment venu, conformé-
ment à l’article 36, paragraphe 6, de son Statut ». Dans son ordonnance
du 22 juin 1973, la Cour a dit que, pour les raisons énoncées dans cette
ordonnance, elle ne pouvait « faire droit, au stade actuel de la procédure, »

7
ESSAIS NUCLÉAIRES (ARRÊT) 461

à la demande du Gouvernement français. Ayant eu depuis lors la possi-
bilité d’examiner cette demande compte tenu de la suite de ia procédure,
la Cour estime que la présente affaire n’est pas de celles auxquelles il con-
viendrait d'appliquer la procédure sommaire de radiation du rôle.

15. Tl est regrettable que le Gouvernement français ne se soit pas
présenté pour développer ses arguments sur les questions qui se posent en
la phase actuelle de la procédure et qu’ainsi la Cour n’ait pas eu l'aide que
Pexposé de ces arguments et toute preuve fournie à l’appui auraient pu
lui apporter. La Cour doit cependant poursuivre l’affaire pour aboutir à
une conclusion et, ce faisant, doit tenir compte non seulement des preuves
et des arguments qui lui sont présentés par le demandeur, mais aussi de
toute documentation ou preuve pertinente. Elle doit sur cette base
s’assurer en premier lieu qu’il n’existe aucun obstacle à l'exercice de sa
fonction judiciaire et en second lieu, s’il n’existe aucun obstacle de ce
genre, que la requête est fondée en fait et en droit.

*

16. La présente affaire concerne un différend entre le Gouvernement
néo-zélandais et le Gouvernement français au sujet de la légalité des
essais nucléaires réalisés en atmosphère par ce dernier dans Ja région du
Pacifique Sud. Attendu que, dans la phase actuelle de l’instance, la Cour
ne doit traiter que de questions préliminaires, il convient de rappeler que,
dans une phase de cette nature, elle doit se placer dans l’optique qu’elle a
définie en ces termes dans les affaires de la Compétence en matière de
pêcheries:

«La question étant ainsi limitée, la Cour s’abstiendra non seule-
ment d’exprimer une opinion sur des points de fond, mais aussi de se
prononcer d’une maniére qui pourrait préjuger ou paraitre préjuger
toute décision qu’elle pourrait rendre sur le fond. » (C.I.J. Recueil
1973, p. 7 et 54.)

Il y a lieu cependant de résumer les principaux faits qui sont à l’origine
de laffaire.

17. Avant le dépôt de la requête introductive d’instance en l’espèce,
le Gouvernement français avait procédé à des essais atmosphériques
d'engins nucléaires à son centre d’expérimentations du Pacifique, dans le
territoire de la Polynésie française, en 1966, 1967, 1968, 1970, 1971 et
1972. Le lieu utilisé pour les explosions a été principalement l’atoll de
Mururoa, à quelque 4600 kilomètres du point le plus proche de l'île sep-
tentrionale de la Nouvelle-Zélande et à 1950 kilomètres environ du point

8
ESSAIS NUCLÉAIRES (ARRÊT) 462

le plus proche des îles Cook, Etat autonome librement associé à la Nou-
velle-Zélande. Le Gouvernement français a institué des «zones interdites »
aux aéronefs et des «zones dangereuses » pour la navigation aérienne et
maritime, afin d'empêcher les avions et les navires d'approcher du centre
d’expérimentations; ces zones ont été établies chacune des années où
des essais ont eu lieu, pour la durée de ces essais.

18. Comme le Comité scientifique des Nations Unies pour l'étude des
effets des rayonnements ionisants l’a indiqué dans ses rapports successifs
à l'Assemblée générale, les essais d'engins nucléaires effectués dans l’at-
mosphère ont libéré dans celle-ci et disséminé ensuite dans le monde en-
tier à des degrés variables des quantités mesurables de matières radio-
actives. La Nouvelle-Zélande affirme que les essais atmosphériques fran-
çais ont provoqué des retombées de cette nature notamment en territoire
néo-zélandais. La France soutient entre autres que les éléments radio-
actifs produits par ses expériences sont si minimes qu’ils ne peuvent être
considérés que comme négligeables et que les retombées sur le territoire
néo-zélandais qui en résultent n’ont jamais présenté de danger pour la
santé de la population néo-zélandaise. Ces points litigieux intéressant
manifestement le fond de l'affaire, la Cour doit s’abstenir, pour les raisons
précédemment indiquées, d'exprimer une opinion à leur sujet.

19. Par lettres du 21 septembre 1973 et du ler novembre 1974, le
Gouvernement néo-zélandais a informé la Cour que, après l'ordonnance
du 22 juin 1973 qui, à titre de mesures conservatoires prises en vertu de
l’article 41 du Statut, indiquait notamment que le Gouvernement français
devait s’abstenir de procéder à des essais nucléaires provoquant le dépôt
de retombées radioactives sur le territoire de la Nouvelle-Zélande, deux
nouvelles séries d’essais atmosphériques ont eu lieu au centre d’expéri-
mentations du Pacifique en juillet et août 1973 et de juin à septembre
1974. Ces lettres indiquaient aussi que l’on avait enregistré sur le terri-
toire néo-zélandais des retombées, que l’analyse des échantillons prélevés
établissait de façon concluante, selon le Gouvernement néo-zélandais, la
présence de dépôts provenant de ces explosions et que «le Gouvernement
néo-zélandais est d’avis que le Gouvernement français a clairement violé
l'ordonnance rendue par la Cour le 22 juin 1973 ».

20. Un certain nombre de déclarations autorisées ont été récemment
faites au nom du Gouvernement français, concernant les intentions de
celui-ci au sujet de ses futures expériences nucléaires dans la région du
Pacifique Sud. La portée de ces déclarations et leur incidence sur la
présente instance seront examinées en détail dans la suite de l’arrêt.

*
ESSAIS NUCLÉAIRES (ARRÊT) 463
21. La requête invoque, comme base de la compétence de Ja Cour:

«a) l'article 36, paragraphe 1, et l’article 37 du Statut de la Cour et
l’article 17 de l’Acte général pour le règlement pacifique des
différends internationaux signé à Genève le 26 septembre 1928;
et subsidiairement

5) l’article 36, paragraphes 2 et 5, du Statut de la Cour ».

22. La portée de la présente phase de la procédure a été définie dans
l'ordonnance rendue par la Cour le 22 juin 1973, qui demandait aux
Parties de traiter d’abord des questions relatives à la compétence de la
Cour et à la recevabilité de la requête. Pour cette raison, ainsi qu'il a été
indiqué, non seulement les Parties mais la Cour elle-même doivent s’abs-
tenir d’aborder la demande au fond. Cependant, quand elle examine ces
questions de caractère préliminaire, la Cour a le droit et, dans certaines
circonstances, peut avoir l'obligation de prendre en considération d’au-
tres questions qui, sans qu’on puisse les classer peut-être à strictement
parler parmi les problèmes de compétence ou de recevabilité, appellent
par leur nature une étude préalable à celle de ces problèmes.

23. A cet égard, il convient de souligner que la Cour possède un pou-
voir inhérent qui l’autorise à prendre toute mesure voulue, d’une part
pour faire en sorte que, si sa compétence au fond est établie, l'exercice
de cette compétence ne se révèle pas vain, d’autre part pour assurer le
règlement régulier de tous les points en litige a’nsi que le respect des
«limitations inhérentes à Pexercice de la fonction judiciaire » de la Cour
et pour «conserver son caractère judiciaire » (Cameroun septentrional,
arrêt, C.I.J. Recueil 1963, p. 29). Un pouvoir inhérent de ce genre, sur la
base duquel la Cour est pleinement habilitée à adopter toute conclusion
éventuellement nécessaire aux fins qui viennent d’être indiquées, découle
de l’existence même de la Cour, organe judiciaire établi par le consente-
ment des Etats, et lui est conféré afin que sa fonction judiciaire fondamen-
tale puisse être sauvegardée.

24. Eu égard à ces considérations, la Cour doit examiner d’abord une
question qu'elle estime essentiellement préliminaire, à savoir l'existence
d’un différend, car que la Cour ait ou non compétence en l'espèce la
solution de cette question pourrait exercer une influence décisive sur la
suite de l’instance. Il lui incombe donc d’analyser de façon précise la
demande que la Nouvelle-Zélande lui adresse dans sa requête. La pré-
sente phase de l’instance n’ayant été consacrée qu’à des questions pré-
liminaires, le demandeur n’a pas eu l’occasion de développer complète-
ment ses thèses sur le fond. Il reste que c’est par rapport a la requête,
laquelle doit, d’après l’article 40 du Statut, indiquer « l’objet du diffé-
rend », que la Cour doit examiner la nature et l’existence du différend
porté devant elle.

25. La Cour rappelle que la demande présentée dans la requête
(paragraphe 11 ci-dessus) tend à ce que la Cour dise et juge «que les

10
ESSAIS NUCLÉAIRES (ARRÊT) 464

essais nucléaires provoquant des retombées radioactives effectués par le
Gouvernement français dans la région du Pacifique Sud constituent une
violation des droits de la Nouvelle-Zélande au regard du droit inter-
national» — les droits qui auraient été violés sont énumérés dans la
requête — «et que ces droits seront enfreints par tout nouvel essai ».

26. La correspondance diplomatique échangée entre la Nouvelle-
Zélande et la France pendant ces dix dernières années montre les pré-
occupations que les expériences nucléaires françaises effectuées en atmo-
sphère dans la région du Pacifique Sud suscitent en Nouvelle-Zélande et
indique que celle-ci a eu pour objectif la cessation des essais. Ainsi, dans
une lettre à l’ambassadeur de France à Wellington en date du 19 dé-
cembre 1972, le premier ministre de Nouvelle-Zélande déclarait:

«Mon gouvernement s’est engagé à essayer, par tous les moyens
possibles, de faire cesser les essais, et nous n’hésiterons pas à utiliser
les voies dont nous disposons, d’un commun accord, le cas échéant,
avec les pays qui pensent comme nous. J'espère cependant, Monsieur
l’ambassadeur, que vous ferez part à votre gouvernement, pendant
votre séjour à Paris, de mon désir sincère de voir disparaître ce seul
élément de désaccord grave qui trouble les relations, par ailleurs
excellentes, entre nos pays. Quant à moi, je ne vois d’autre solution
que l'arrêt des essais. »

De plus, dans la requête de la Nouvelle-Zélande, il était dit à propos des
entretiens qui ont eu lieu en avril 1973 entre les deux gouvernements:

«Ils n’ont malheureusement pas abouti à un accord. En particulier
le Gouvernement français n’a pas cru pouvoir donner au premier
ministre adjoint de Nouvelle-Zélande l'assurance que celui-ci
demandait, à savoir que le programme français d'expériences nu-
cléaires atmosphériques dans le Pacifique Sud avait pris fin. »

Dans une lettre au président de la République française en date du
4 mai 1973, qui faisait suite à ces entretiens, le premier ministre de Nou-
velle-Zélande déclarait:

«La France n'ayant pas accédé à notre demande de mettre un
terme aux essais atmosphériques d’armes nucléaires dans le Pacifique
Sud, et le Gouvernement français n’acceptant pas le point de vue
néo-zélandais selon lequel ces essais sont illégaux, le Gouvernement
néo-zélandais n’a pas d’autre choix que de soumettre à la Cour
internationale de Justice le différend qui Poppose à la France.

Je souligne à nouveau que nous voyons là la seule question
litigieuse entre nous et que nos efforts ont pour seul objet d'éliminer
cet élément de divergence. »

27. La nature de la demande néo-zélandaise se trouve précisée encore
par la manière dont la Nouvelle-Zélande — ses premiers ministres
successifs aussi bien que ses représentants devant la Cour — a réagi aux

11
ESSAIS NUCLÉAIRES (ARRÊT) 465

déclarations mentionnées au paragraphe 20 qui ont été faites au nom du
Gouvernement français et concernant les expériences nucléaires dans la
région du Pacifique Sud. Lors de la procédure orale, I’ Attorney-General
de Nouvelle-Zélande a esquissé l’historique du différend et rappelé la
correspondance diplomatique échangée entre le 10 juin et le 1er juillet
1974 par la France et la Nouvelle-Zélande et portée à la connaissance de
la Cour par le demandeur le 3 juillet, ainsi qu’un communiqué de la
présidence de la République française en date du 8 juin 1974, Dans les
observations qu’il a formulées sur ces documents qui font partie du
dossier, |’ Attorney-General a indiqué qu’on pouvait peut-être à l'analyse y
voir la preuve d’une certaine évolution de la controverse entre les Parties,
tout en soulignant que, de l’avis de son gouvernement, cette évolution
m'était pas de nature à résoudre le différend à sa satisfaction. Plus parti-
culiérement, se référant à une note adressée le 10 juin 1974 par l’ambas-
sade de France à Wellington au ministère des affaires étrangères de
Nouvelle-Zélande (citée au paragraphe 36 ci-après), il a déclaré: «La
Nouvelle-Zélande n’a rien reçu qu'elle puisse considérer comme une assu-
rance ferme que 1974 verra la fin des essais nucléaires atmosphériques
dans le Pacifique Sud.» L’ Attorney-General a poursuivi en ces termes:

«Le {1 juin, le premier ministre de Nouvelle-Zélande, M. Kirk, a
prié l’ambassadeur de France à Wellington de bien vouloir trans-
mettre une lettre au président de la République française. Des copies
de cette lettre ont également été déposées au Greffe. Le premier
ministre de Nouvelle-Zélande priait notamment le président de la
République de peser, même au stade alors atteint, les conséquences
que pouvaient avoir tous nouveaux essais en atmosphère dans le
Pacifique et de décider de mettre fin à une activité qui était depuis
plus d'une décennie une source de vive anxiété pour les populations
de la région du Pacifique. » (Audience du 10 juillet 1974.)

Il ressort de ces déclarations, rapprochées de la correspondance diploma-
tique mentionnée plus haut, que si la Nouvelle-Zélande avait pu inter-
préter la note du [0 juin 1974 «comme une assurance ferme que 1974
[verrait] la fin des essais nucléaires atmosphériques » effectués par la
France «dans le Pacifique Sud» ou si le président de la République
française, à la suite de la lettre du 11 juin 1974, avait décidé de «mettre
fin à [cette] activité», le Gouvernement demandeur aurait considéré qu’il
avait atteint son objectif.

28. Plus tard, le 1° novembre 1974, le premier ministre de Nouvelle-
Zélande, M. W. E. Rowling, a commenté dans une déclaration publique
les indications données par la France quant à son intention de mettre un
terme aux essais atmosphériques dans le Pacifique et il a déclaré ce qui
suit:

«Il importe ... de bien saisir que rien de ce qu’a pu dire le Gou-
vernement français, soit à la Nouvelle-Zélande, soit à la commu-
nauté internationale dans son ensemble, ne constitue une assurance

12
ESSAIS NUCLÉAIRES (ARRÊT) 466

qu’il n’y aura plus d’essais nucléaires en atmosphère dans le Paci-
fique Sud. La possibilité de nouveaux essais atmosphériques de-
meure ouverte. Tant que nous n'avons pas l'assurance que les essais
nucléaires de cette nature ont définitivement pris fin, le différend entre
la Nouvelle-Zélande et la France subsiste...» (Les italiques sont de
la Cour.)

Sans commenter pour le moment l’interprétation que le premier ministre
a donnée des déclarations françaises, la Cour voudrait faire observer que
le passage en italiques implique clairement qu’une assurance selon
laquelle les essais nucléaires «ont définitivement pris fin» mettrait,
d’après la Nouvelle-Zélande, un terme au différend.

29. Les essais que l'instance concerne sont définis dans la requête
comme «les essais nucléaires provoquant des retombées radioactives
effectués ... dans la région du Pacifique Sud », le caractère de ces essais
n'étant pas précisé. La Nouvelle-Zélande n’en a pas moins surtout
défendu sa cause du point de vue des essais réalisés en atmosphère et les
déclarations citées aux paragraphes 26, 27 et 28, en particulier celles
qu'ont faites les 11 juin et le" novembre 1974 les premiers ministres de
Nouvelle-Zélande qui se sont succédé, montrent qu’une assurance selon
laquelle «les essais nucléaires de cette nature », autrement dit les essais en
atmosphère, «ont définitivement pris fin» répondrait à l’objet de la de-
mande néo-zélandaise. La Cour considère donc qu’aux fins de Ja requête
la demande de la Nouvelle-Zélande doit s’interpréter comme uniquement
applicable aux essais atmosphériques, et non à des essais d’un autre type,
et comme uniquement applicable à des essais en atmosphère réalisés de
façon à provoquer des retombées radioactives sur le territoire néo-
zélandais.

30. Compte tenu des déclarations citées plus haut, il estessentiel d’exa-
miner si le Gouvernement néo-zélandais sollicite de la Cour un jugement
qui ne ferait que préciser le lien juridique entre le demandeur et le défendeur
par rapport aux questions en litige, ou un jugement conçu de façon telle que
son libellé obligerait l’une des Parties ou les deux à prendre ou à s’abstenir
de prendre certaines mesures. C’est donc le devoir de la Cour de circons-
crire le véritable problème en cause et de préciser l’objet de la demande. Il
n’a jamais été contesté que la Cour est en droit et qu’elle a même le
devoir d’interpréter les conclusions des parties; c’est l’un des attributs de
sa fonction judiciaire. Assurément, quand la demande n’est pas formulée
comme il convient parce que les conclusions des parties sont inadéquates,
la Cour n’a pas le pouvoir de «se substituer [aux Parties] pour en formuler
de nouvelles sur la base des seules thèses avancées et faits allégués »
(C.P.J.I. série À n° 7, p. 35), mais tel n’est pas le cas en l'espèce et la
question d’une formulation nouvelle des conclusions par la Cour ne se
pose pas non plus. En revanche, la Cour a exercé à maintes reprises le
pouvoir qu’elle possède d’écarter, s’il est nécessaire, certaines thèses ou
certains arguments avancés par une partie comme élément de ses con-
clusions quand elle les considère, non pas comme des indications de ce

13
ESSAIS NUCLÉAIRES (ARRÊT) 467

que la partie lui demande de décider, mais comme des motifs invoqués
pour qu’elle se prononce dans le sens désiré. C’est ainsi que, dans l’affaire
des Pécheries, la Cour a dit de neuf des treize points que comportaient les
conclusions du demandeur: «Ce sont là des éléments qui, le cas échéant,
pourraient fournir les motifs de l’arrêt et non en constituer l’objet. »
(C.LJ. Recueil 1951, p. 126.) De même, dans l'affaire des Minquiers et
Ecréhous, la Cour a relevé que:

«Les conclusions du Gouvernement du Royaume-Uni, reproduites
ci-dessus, consistent en trois paragraphes, les deux derniers étant
les motifs à l’appui de la première proposition qui doit être considérée
comme la conclusion finale de ce gouvernement. Les conclusions du
Gouvernement français se composent de dix paragraphes, les pre-
miers neuf étant les motifs qui conduisent à la dixième proposition,
qui doit être considérée comme la conclusion finale de ce gouverne-
ment.» (C.I.J. Recueil 1953, p. 52; voir aussi Nottebohm, deuxième
phase, arrêt, C.I.J. Recueil 1955, p. 16.)

31. Dans les circonstances de l’espèce, il appartient à la Cour, ainsi
qu’il a été mentionné, de s'assurer de l'objet véritable du différend, de
Pobjet et du but de la demande (voir Interhandel, arrêt, C.J. Recueil
1959, p. 19; Droit de passage sur territoire indien, fond, arrêt, C.1J.
Recueil 1960, p. 33-34). Pour ce faire, elle doit prendre en considération
non seulement les conclusions du demandeur mais l'ensemble de la
requête, les arguments qu’il a développés devant la Cour et les autres
documents dont il a été fait état ci-dessus. Si ces éléments délimitent
nettement l’objet de la demande, ils ne peuvent manquer d’influer sur
l'interprétation des conclusions. I] est demandé à la Cour de dire et juger
que les essais nucléaires atmosphériques effectués par la France sont
illicites, mais il lui est demandé aussi de dire et juger que les droits de la
Nouvelle-Zélande «seront enfreints par tout nouvel essai». La requête
contient donc une conclusion tendant à ce que les droits et obligations
des Parties soient définis. Il est clair cependant que le différend trouve
son origine dans les essais nucléaires atmosphériques effectués par la
France dans la région du Pacifique Sud et que le demandeur a eu pour
objectif initial et conserve pour objectif uitime [a cessation de ces essais.
C’est d’ailleurs ce que confirment les diverses déclarations faites par le
Gouvernement néo-zélandais, en particulier celle par laquelle l’Aftorney-
General a dit devant la Cour pendant la procédure orale, le 10 juillet
1974, à propos des conclusions présentées par la Nouvelle-Zélande:
«Mon gouvernement cherche à obtenir la cessation d’une activité
dangereuse et illicite.» Le différend porté devant la Cour ne peut être
isolé de la situation dont il est issu et des faits survenus depuis dont il a
pu subir l'influence.

32. Ainsi qu'il a été mentionné, le demandeur lui-même a implicite-
ment admis que des événements postérieurs à la requête pouvaient être
pertinents quand il a appelé l'attention de la Cour sur le communiqué

14
ESSAIS NUCLÉAIRES (ARRÊT) 468

du 8 juin 1974 et la correspondance diplomatique qui a suivi et présenté
des observations à son sujet. Dans ces conditions la Cour est tenue de
prendre en considération des faits nouveaux survenus tant avant qu'après
la clôture de la procédure orale. Etant donné la non-comparution du
défendeur, il incombe tout particulièrement à la Cour de s’assurer
qu’elle est bien en possession de tous les faits disponibles.

33. A Vaudience du 10 juillet 1974, le conseil de la Nouvelle-Zélande
a fourni à la Cour une interprétation de certaines déclarations d'intention
communiquées au Gouvernement néo-zélandais par le Gouvernement
français et le président de la République française. Il s’est référé notam-
ment au communiqué du 8 juin 1974 (paragraphe 35 ci-après) et à la note
diplomatique du 10 juin 1974 (paragraphe 36 ci-après) et, après avoir cité
un passage de cette note, a déclaré:

«Je tiens à souligner deux points: fe premier, c’est que le maximum
que la France offre, c’est de cesser, au moment qu’elle choisira elle-
même, d’agir au mépris d’une ordonnance existante de la Cour; le
second, c’est que cette offre est mitigée par l’adjonction du mot
«normalement». La Nouvelle-Zélande n’a rien reçu qu’elle puisse
considérer domme une assurance ferme que 1974 verra la fin des
essais nucléaires atmosphériques dans le Pacifique Sud. »

Depuis lors, des autorités frangaises ont fait au sujet des expériences
futures un certain nombre de déclarations publiques allant toutes dans le
même sens, qui sont autant d’éléments propres à aider la Cour à évaluer
Pinterprétation des documents antérieurs présentée par le demandeur
et qu’il importe d'examiner pour déterminer si elles consacrent un chan-
gement dans les intentions de la France relatives à son comportement
dans l'avenir. Il est vrai que ces déclarations n’ont pas été faites devant la
Cour mais elles sont du domaine public, sont connues du Gouvernement
néo-zélandais et ont été commentées par le premier ministre de Nouvelle-
Zélande dans sa déclaration du 1% novembre 1974. Il est bien entendu
nécessaire d’examiner toutes ces déclarations, celles qui ont été portées à
l'attention de la Cour en juillet 1974 comme celles qui ont été faites
ultérieurement.

34. Si la Cour avait estimé que l'intérêt de la justice l’exigeait, elle
aurait certes pu donner aux Parties la possibilité de lui présenter leurs
observations sur les déclarations postérieures à la clôture de la procédure
orale, par exemple en rouvrant celle-ci. Cette façon de procéder n’aurait
cependant été pleinement justifiée que si le sujet de ces déclarations avait
été entièrement nouveau, n’avait pas été évoqué en cours d'instance, ou
était inconnu des Parties. Manifestement, tel n’est pas le cas. Les éléments
essentiels que la Cour doit examiner ont été introduits dans la procédure
par le demandeur lui-même pendant les audiences, et d’une façon qui
n'était pas seulement incidente, quand il a appelé l'attention de la Cour
sur une déclaration antérieure des autorités françaises, produit les
documents où elle figurait et présenté une interprétation de son caractère,
en particulier sur le point de savoir si elle renfermait une assurance ferme.

15
ESSAIS NUCLÉAIRES (ARRÊT) 469

C’est donc à l'initiative du demandeur que la déclaration et linterpré-
tation qu’en donne la Nouvelle-Zélande se trouvent soumises à la Cour.
De plus, le demandeur a publiquement formulé des observations par la suite
(paragraphe 28 ci-dessus) sur des déclarations faites par les autorités
françaises après la clôture de la procédure orale. La Cour est donc en
possession non seulement des déclarations des autorités françaises con-
cernant la cessation des essais nucléaires dans l’atmosphère, mais aussi
des vues exprimées par le demandeur à leur sujet. Bien que la Cour, en
tant qu’organe judiciaire, ait conscience de l’importance du principe que
traduit la maxime audi alteram partem, elle ne pense pas que ce principe
Yempéche de prendre en considération des déclarations postérieures à
la procédure orale et qui se bornent à compléter et à renforcer des points
déjà discutés pendant cette procédure — déclarations que le demandeur
ne peut pas ignorer. C’est pourquoi le demandeur ayant présenté des
observations sur les déclarations faites par les autorités françaises aussi
bien avant qu'après la procédure orale, il pouvait raisonnablement es-
compter que la Cour traite de ce sujet et aboutisse à ses propres conclu-
sions sur le sens et les effets de ces déclarations. La Cour, ayant pris note
des observations du demandeur et ne s’estimant pas tenue de consulter
les Parties sur la base de sa décision, considère qu'il ne servirait à rien
de rouvrir la procédure orale.

35. Il convient d'examiner les déclarations mentionnées plus haut dans
l’ordre chronologique. La première est celle que contient le communiqué
publié par la présidence de la République française le 8 juin 1974, peu
avant le début de la campagne d’essais nucléaires lancée par la France en
1974:

«Le Journal Officiel du 8 juin 1974 publie l’arrêté remettant en
vigueur les mesures de sécurité de la zone d’expérimentation nu-
cléaire du Pacifique Sud.

La présidence de la République précise, à cette occasion, qu’au
point où en est parvenue l’exécution de son programme de défense
en moyens nucléaires la France sera en mesure de passer au stade
des tirs souterrains aussitôt que la série d'expériences prévues pour
cet été sera achevée. »

36. La deuxième déclaration est contenue dans une note de l'ambassade
de France à Wellington au ministère des affaires étrangères de Nouvelle-
Zélande en date du 10 juin 1974:

«il convient de faire observer que la présidence de la République
francaise a décidé, contrairement aux années précédentes, de faire
précéder l’ouverture de la campagne d’expérimentations nucléaires
par un communiqué à la presse. Cette procédure a été choisie en
raison du fait qu’un élément nouveau est intervenu dans le déve-
loppement du programme de mise au point de la force de dissuasion
française. Cet élément nouveau est le suivant: la France, au point
où en est parvenue l’exécution de son programme de défense en

16
ESSAIS NUCLÉAIRES (ARRÊT) 470

moyens nucléaires, sera en mesure de passer au stade des tirs sou-
terrains aussitôt que la série d’expériences prévues pour cet été sera
achevée.

Ainsi, les essais atmosphériques qui seront prochainement effec-
tués seront normalement les derniers de ce type.

Les autorités françaises expriment le vœu que le Gouvernement
néo-zélandais trouvera de l'intérêt à cette information et voudra la
prendre en considération. »

37, Comme le conseil du demandeur l’a indiqué à l’audience du 10
juillet 1974, le premier ministre de Nouvelle-Zélande a fait connaître sa
réaction devant cette deuxième déclaration dans une lettre qu’il a adressée
au président de la République française le 11 juin 1974 et dont on trou-
vera ci-après deux extraits:

«J'ai ... noté que l’annonce est faite en des termes qui ne cons-
tituent pas une renonciation expresse aux essais nucléaires dans l’at-
mosphère pour l’avenir. »

«Je veux espérer que, même au stade actuel, vous vous montrerez
disposé à peser les conséquences que peuvent avoir tous nouveaux
essais en atmosphère dans le Pacifique et à décider de mettre fin à
une activité qui est depuis plus d’une décennie une source de vive
anxiété pour les populations de la région du Pacifique. »

Ainsi la Nouvelle-Zélande a considéré que le mot «normalement » cons-
tituait une réserve à la déclaration, de sorte que celle-ci ne répondait pas
à l’attente du demandeur qui voyait là de toute évidence une échappatoire.
Cela ressort clairement des observations du conseil de la Nouvelle-
Zélande à l’audience du 10 juillet 1974. De plus, après avoir dit dans une
note du 17 juin 1974 qu’il y avait des raisons de penser que la France
avait procédé a une explosion nucléaire dans l'atmosphère le 16 juin 1974,
lambassade de Nouvelle-Zélande à Paris a formulé le commentaire
suivant:

« L’annonce que la France passera aux essais souterrains en 1975
constitue certes un élément nouveau, mais qui ne modifie pas l’op-
position fondamentale de la Nouvelle-Zélande à toute expérimen-
tation nucléaire et ne diminue en aucune façon son opposition aux
essais atmosphériques prévus pour cette année, et cela d’autant plus
que le Gouvernement français n’est pas en mesure de donner l’assu-
rance ferme qu'aucun essai atmosphérique ne sera entrepris après
1974. »

38. La troisième déclaration française est contenue dans une réponse
faite le 1er juillet 1974 par le président de la République à la lettre du
premier ministre de Nouvelle-Zélande en date du 11 juin:

«Dans les circonstances actuelles, c’est du moins une satisfaction
pour moi de noter que vous avez relevé de façon positive dans votre
lettre l’annonce faite dans le communiqué du 8 juin 1974 du passage

17
ESSAIS NUCLÉAIRES (ARRÊT) 471

aux essais souterrains. I] y a là un élément nouveau dont je veux
espérer que le Gouvernement néo-zélandais mesurera l'importance. »

39. Ces trois déclarations ont toutes été portées à l’attention de la
Cour par le demandeur lors de la procédure orale. Comme elle l’a déjà
indiqué, la Cour doit examiner aussi les déclarations faites ultérieurement
en la matière par les autorités françaises, à savoir le 25 juillet 1974 par le
président de la République, le 16 août 1974 par le ministre de la défense,
le 25 septembre 1974 par le ministre des affaires étrangères devant l’As-
semblée générale des Nations Unies et le 11 octobre 1974 par le ministre
de la défense.

40. La déclaration qu'il convient d’examiner d’abord est celle que le
président de la République a faite le 25 juillet 1974 lors d'une réunion de
presse dans les termes suivants:

«sur cette question des essais nucléaires, vous savez que le premier
ministre s'était exprimé publiquement à l'Assemblée nationale, lors
du discours de présentation du programme du Gouvernement. Il
avait indiqué que les expériences nucléaires françaises seraient
poursuivies. J'avais moi-même précisé que cette campagne d’expé-
riences atmosphériques serait la dernière, et donc les membres du
gouvernement étaient complètement informés de nos intentions à
cet égard... »

41. Le [6 août 1974, au cours d’une interview donnée à la télévision
française, le ministre de la défense a dit que le Gouvernement français
avait tout mis en œuvre pour que les essais nucléaires de 1974 soient les
derniers à se dérouler dans l'atmosphère.

42. Le 25 septembre 1974, le ministre des affaires étrangères a dit,
s'adressant à l’Assemblée générale des Nations Unies:

«Parvenus désormais, dans la technologie nucléaire, à un degré
où il devient possible de poursuivre nos programmes par des essais
souterrains, nous avons pris nos dispositions pour nous engager
dans cette voie dès l’année prochaine. »

43. Le 11 octobre 1974, le ministre de la défense a tenu une conférence
de presse au cours de laquelle il a dit par deux fois en termes presque
identiques qu’il n’y aurait pas d’essai aérien en 1975 et que la France était
prête à procéder à des essais souterrains. La remarque ayant été faite qu’il
n'avait pas ajouté «normalement », il en a convenu. Cette indication est
intéressante eu égard au passage de la note de l'ambassade de France à
Wellington au ministère des affaires étrangères de Nouvelle-Zélande en
date du 10 juin 1974, cité au paragraphe 36 ci-dessus, où il est précisé que
les essais atmosphériques envisagés «seront normalement les derniers de
ce type». Le ministre a mentionné aussi que d’autres gouvernements,
qu'ils aient été officiellement avisés ou non de la décision, ont pu la
connaître à la lecture des journaux et des communiqués de la présidence
de la République.

18
ESSAIS NUCLÉAIRES (ARRÊT) 472

44. Vu ce qui précède, la Cour estime que le communiqué du 8 juin
1974 (paragraphe 35 ci-dessus), la note de l’ambassade de France en date
du 10 juin 1974 (paragraphe 36 ci-dessus) et la lettre du président de la
République française en date du 1er juillet 1974 (paragraphe 38 ci-dessus)
ont annoncé à la Nouvelle-Zéiande qu’une fois terminée la campagne
d’essais de 1974 la France cesserait de procéder à des expériences nu-
cléaires en atmosphère. Il convient de relever spécialement le vœu
exprimé dans la note du 10 juin 1974 «que le Gouvernement néo-
zélandais trouvera de l'intérêt à cette information et voudra la prendre
en considération » et la mention faite dans cette note et dans la lettre du
Ier juillet 1974 d’«un élément nouveau » dont le Gouvernement néo-zélan-
dais est invité à mesurer l'importance. La Cour doit en particulier tenir
compte de la déclaration du président de la République en date du
25 juillet 1974 (paragraphe 40 ci-dessus) suivie de la déclaration du mi-
nistre de la défense en date du 11 octobre 1974 (paragraphe 43 ci-dessus).
L’une et l’autre révèlent que les déclarations officielles faites au nom de la
France sur la question des futures expériences nucléaires ne sont pas
subordonnées à ce que pouvait éventuellement impliquer l’indication
contenue dans le terme «normalement ».

45. Avant d’examiner si les déclarations des autorités françaises ré-
pondent à l’objet de la demande néo-zélandaise tendant à ce qu’il soit
mis fin aux essais nucléaires en atmosphère dans le Pacifique Sud, il faut
d’abord déterminer la nature de ces déclarations ainsi que leur portée sur
le plan international.

46. Il est reconnu que des déclarations revétant la forme d’actes uni-
latéraux et concernant des situations de droit ou de fait peuvent avoir
pour effet de créer des obligations juridiques. Des déclarations de cette
nature peuvent avoir et ont souvent un objet très précis. Quand l'Etat
auteur de la déclaration entend être lié conformément à ces termes, cette
intention confère à sa prise de position le caractère d’un engagement
juridique, l'Etat intéressé étant désormais tenu en droit de suivre une
ligne de conduite conforme à sa déclaration. Un engagement de cette
nature, exprimé publiquement et dans l’intention de se lier, même hors
du cadre de négociations internationales, a un effet obligatoire. Dans ces
conditions, aucune contrepartie n'est nécessaire pour que la déclaration
prenne effet, non plus qu’une acceptation ultérieure ni même une réplique
ou une réaction d’autres Etats, car cela serait incompatible avec la na-
ture strictement unilatérale de l'acte juridique par lequel l'Etat s’est
prononcé.

47. Bien entendu, tout acte unilatéral n’entraine pas des obligations
mais un Etat peut choisir d’adopter une certaine position sur un sujet
donné, dans l'intention de se lier —- ce qui devra être déterminé en inter-

19
ESSAIS NUCLÉAIRES (ARRÊT) 473

prétant l'acte. Lorsque des Etats font des déclarations qui limitent leur
liberté d’action future, une interprétation restrictive s’impose.

48. Pour ce qui est de la forme, il convient de noter que ce n’est pas là
un domaine dans lequel le droit international impose des règles strictes
ou spéciales. Qu’une déclaration soit verbale ou écrite, cela n’entraine
aucune différence essentielle, car de tels énoncés faits dans des circons-
tances particulières peuvent constituer des engagements en droit inter-
national sans avoir nécessairement à être consignés par écrit. La forme
n’est donc pas décisive. Comme la Cour l’a dit dans son arrêt sur les ex-
ceptions préliminaires en l’affaire du Temple de Préah Vihéar:

«[comme] c’est généralement le cas en droit international qui insiste
particulièrement sur les intentions des parties, lorsque la loi ne
prescrit pas de forme particulière, les parties sont libres de choisir
celle qui leur plaît, pourvu que leur intention en ressorte clairement »
(C.LJ. Recueil 1961, p. 31).

La Cour a ajouté dans la même affaire: «la seule question pertinente est
de savoir si la rédaction employée dans une déclaration donnée révèle
clairement l'intention...» (ibid., p. 32).

49. L’un des principes de base qui président à la création et à l’exé-
cution d'obligations juridiques, quelle qu’en soit la source, est celui de la
bonne foi. La confiance réciproque est une condition inhérente de la
coopération internationale, surtout à une époque où, dans bien des do-
maines, cette coopération est de plus en plus indispensable. Tout comme
la règle du droit des traités pacta sunt servanda elle-même, le caractère
obligatoire d’un engagement international assumé par déclaration uni-
latérale repose sur la bonne foi. Les Etats intéressés peuvent donc tenir
compte des déclarations unilatérales et tabler sur elles; ils sont fondés à
exiger que l'obligation ainsi créée soit respectée.

ok

50. Ayant examiné les principes juridiques en jeu, la Cour en vient plus
précisément aux déclarations du Gouvernement frangais. Le Gouverne-
ment néo-zélandais a indiqué a la Cour pendant la procédure orale (para-
graphe 27 ci-dessus) comment il interprétait certaines de ces déclarations.
Au sujet de celles qui ont suivi, on peut se référer à ce qu’a dit le premier
ministre de Nouvelle-Zélande le [tr novembre 1974 (paragraphe 28 ci-
dessus). On notera que la Nouvelle-Zélande a admis que le différend
pourrait être résolu par une déclaration unilatérale, de la nature précisée
plus haut, qui serait donnée par la France. Dans la déclaration publique
du ler novembre 1974, il est dit: « Tant que nous n’avons pas l'assurance
que les essais nucléaires de cette nature ont définitivement pris fin, le
différend entre la Nouvelle-Zélande et la France subsiste.» Cela s’ex-

20
ESSAIS NUCLÉAIRES (ARRÊT) 474

plique par l’idée que «la possibilité de nouveaux essais atmosphériques
demeure ouverte». Il appartient cependant à la Cour de se faire sa propre
opinion sur le sens et la portée que l’auteur a entendu donner à une
déclaration unilatérale d’où peut naître une obligation juridique, et à cet
égard elle ne peut être liée par les thèses d’un autre Etat qui n’est en rien
partie au texte.

51. Parmi les déclarations du Gouvernement français en possession
desquelles la Cour se trouve, il est clair que les plus importantes sont celles
du président de la République. Etant donné ses fonctions, il n’est pas
douteux que les communications ou déclarations publiques, verbales ou
écrites, qui émanent de lui en tant que chef de l'Etat, représentent dans le
domaine des relations internationales des actes de l'Etat français. Ses
déclarations et celles des membres du Gouvernement français agissant
sous son autorité, jusques et y compris la dernière déclaration du ministre
de la défense, en date du 11 octobre 1974, doivent être envisagées comme
un tout. Ainsi, quelle qu’ait pu en être la forme, il convient de les consi-
dérer comme constituant un engagement de l'Etat, étant donné leur in-
tention et les circonstances dans lesquelles elles sont intervenues.

52. Les déclarations unilatérales des autorités françaises ont été faites
publiquement en dehors de la Cour et erga omnes, même si certaines ont
été communiquées au Gouvernement néo-zélandais. Ainsi qu’on l’a vu
plus haut, pour que ces déclarations eussent un effet juridique, il n’était
pas nécessaire qu’elles fussent adressées à un Etat particulier, ni qu’un
Etat quelconque signifiât son acceptation. Les caractères généraux de ces
déclarations et leur nature sont les éléments décisifs quand il s’agit d’en
apprécier les effets juridiques; c’est à leur interprétation que la Cour doit
procéder maintenant. La Cour est en droit de partir de la présomption
que ces déclarations n’ont pas été faites in vacuo mais à propos des essais
qui forment l’objet même de l’instance, bien que la France ne se soit pas
présentée en l’espèce.

53. Quand il a annoncé que la série d’essais atmosphériques de 1974
serait la dernière, le Gouvernement français a signifié par là à tous les
Etats du monde, y compris le demandeur, son intention de mettre effec-
tivement fin à ces essais. Ii ne pouvait manquer de supposer que d’autres
Etats pourraient prendre acte de cette déclaration et compter sur son
effectivité. La validité de telles déclarations et leurs conséquences juri-
diques doivent être envisagées dans le cadre général de la sécurité des
relations internationales et de la confiance mutuelle si indispensable dans
les rapports entre Etats. C’est du contenu réel de ces déclarations et des
circonstances dans lesquelles elles ont été faites que la portée juridique de
l’acte unilatéral doit être déduite. L’objet des déclarations étant clair et
celles-ci étant adressées à la communauté internationale dans son en-
semble, la Cour tient qu’elles constituent un engagement comportant des
effets juridiques. La Cour estime que le président de la République, en
décidant la cessation effective des essais atmosphériques, a pris un en-
gagement vis-à-vis de la communauté internationale à qui il s’adressait.
Certes le Gouvernement français a constamment soutenu que ses expé-

21
ESSAIS NUCLÉAIRES (ARRÊT) 475

riences nucléaires ne contreviennent à aucune disposition du droit inter-
national en vigueur et il n’a pas reconnu non plus qu'il était tenu de
mettre fin à ses essais par une règle de droit international mais cela ne
change rien aux conséquences juridiques des déclarations étudiées plus
haut. La Cour estime que l'engagement unilatéral résultant de ces déclara-
tions ne saurait être interprété comme ayant comporté l’invocation d’un
pouvoir arbitraire de revision. La Cour constate en outre que le Gouver-
nement français a assumé une obligation dont il convient de comprendre
l’objet précis et les limites dans les termes mêmes où ils sont exprimés
publiquement.

54. La Cour doit maintenant comparer l'engagement pris par la
France avec la demande formulée par la Nouvelle-Zélande. Bien que
celle-ci ait formellement prié la Cour de se prononcer sur les droits et les
obligations des Parties, elle a soutenu tout au long du différend que son
objectif uitime était la cessation des essais. Elle a demandé à la France
de lui donner Passurance que le programme français d’expériences nu-
cléaires dans l'atmosphère prendrait fin. Tout en exprimant son opposition
aux essais de 1974, le Gouvernement néo-zélandais s’est référé spéci-
fiquement à une assurance d’après laquelle «1974 [verrait] la fin des essais
nucléaires atmosphériques dans le Pacifique Sud » (paragraphe 33 ci-
dessus). Il a indiqué à plusieurs reprises qu’il était disposé à accepter une
telle assurance. Puisque la Cour conclut qu’une obligation a été assumée
par la France à cet égard, il n’y a pas lieu qu'elle se prononce sur les
droits et les obligations des Parties dans le passé — ce que la Cour aurait
le droit et même le devoir de faire en d’autres circonstances — quelle
que soit la date par rapport à laquelle un tel prononcé pourrait être
fait.

55. La Cour est donc en présence d’une situation où l’objectif du
demandeur a été effectivement atteint, du fait que la Cour constate que
la France a pris engagement de ne plus procéder à des essais nucléaires
en atmosphère dans le Pacifique Sud.

56. Cette conclusion n’est pas modifiée par le fait que le Gouverne-
ment néo-zélandais a déclaré, dans une série de notes diplomatiques
adressées au Gouvernement français de 1966 à 1974, se réserver formelle-
ment «le droit de tenir le Gouvernement français responsable de toute
perte ou dommage subi par la Nouvelle-Zélande ... à la suite de tout
nouvel essai d'armes nucléaires effectué par la France »; en effet, aucune
mention d’une demande d'indemnisation n’est faite dans la requête et,
a l’audience du 10 juillet 1974, I’ Attorney-General de Nouvelle-Zélande a
dit expressément: «Mon gouvernement cherche à obtenir la cessation
d’une activité dangereuse et illicite, non une compensation pour la pour-
suite de cette activité, » La Cour constate donc qu'aucune question de
dédommagement pour les essais effectués ne se pose en l'espèce.

57. Il faut supposer que, si la Nouvelle-Zélande avait reçu une assu-
rance qui fût d’après elle satisfaisante, à l’un des moments où elle en
demandait une, elle aurait considéré le différend comme clos et se serait
désistée conformément au Règlement. Si elle ne l’a pas fait, cela n’em-

22
ESSAIS NUCLÉAIRES (ARRÊT) 476

pêche pas la Cour d’arriver à sa propre conclusion sur la question. Il est
vrai que «la Cour ne saurait faire état des déclarations, admissions ou
propositions qu’ont pu faire les Parties au cours de négociations directes
qui ont eu lieu entre elles, lorsque ces négociations n’ont pas abouti à un
accord complet » (Usine de Chorzéw (fond), C.P.J.I. série A n° 17, p. 51).
Mais telle n’est pas en l’espèce la situation qui se présente à la Cour. Le
demandeur a clairement indiqué ce qui lui donnerait satisfaction et le
défendeur a agi indépendamment; la question qui se pose à la Cour est
donc celle de l’interprétation du comportement des deux Parties. La
conclusion à laquelle cette interprétation a amené la Cour ne signifie pas
qu’elle opère elle-même un retrait de la demande; elle se borne à établir
l’objet de cette demande et l'effet des actes du défendeur, comme elle est
tenue de le faire. En prétendant que des déclarations faites au nom de la
France ne sauraient mettre fin au différend, on irait à l’encontre des vues
exprimées sans équivoque par le demandeur aussi bien devant la Cour
qu’en dehors.

58. La Cour, comme organe juridictionnel, a pour tâche de résoudre
des différends existant entre Etats. L'existence d’un différend est donc la
condition première de l’exercice de sa fonction judiciaire; on ne peut se
contenter à cet égard des affirmations d’une partie car «l’existence d’un
différend international demande à être établie objectivement » par la Cour
({nterprétation des traités de paix conclus avec la Bulgarie, la Hongrie et la
Roumanie, première phase, avis consultatif, C.IJ. Recueil 1950, p. 74).
Le différend dont la Cour a été saisie doit donc persister au moment
où elle statue. Elle doit tenir compte de toute situation dans laquelle le
différend a disparu parce que l’objectif qui n’a cessé d’être celui du de-
mandeur a été atteint d’une autre manière. Si les déclarations de la France
concernant la cessation effective des expériences nucléaires ont la portée
que la Cour a décrite, autrement dit si elles ont éliminé le différend, il faut
en tirer les conséquences qui s'imposent.

59. On pourrait soutenir que, bien que la France se soit obligée, par
déclaration unilatérale, à ne pas effectuer d'essais nucléaires en atmo-
sphère dans la région du Pacifique Sud, un arrêt de la Cour sur ce point
pourrait encore présenter de l'intérêt car, s’il adoptait les thèses du de-
mandeur, il renforcerait la position de celui-ci en constatant l'obligation
du défendeur. Cependant, la Cour ayant conclu que le défendeur a assumé
une obligation de comportement sur la cessation effective des expériences
nucléaires, aucune autre action judiciaire n’est nécessaire. Le demandeur
a cherché à maintes reprises à obtenir du défendeur l’assurance que les
essais prendraient fin et celui-ci a, de sa propre initiative, fait une série de
déclarations d’où il résulte qu'ils prendront fin. C’est pourquoi la Cour
conclut que, le différend ayant disparu, la demande présentée par la
Nouvelle-Zélande ne comporte plus d’objet. Il en résulte qu'aucune autre
constatation n'aurait de raison d’être.

23
ESSAIS NUCLÉAIRES (ARRÊT) 477

60. Cela n’est pas à dire que la Cour ait la faculté de choisir parmi les
affaires qui lui sont soumises celles qui lui paraissent se prêter à une
décision et de refuser de statuer sur les autres. L'article 38 du Statut
dispose que la mission de la Cour est «de régler conformément au droit
international les différends qui lui sont soumis »; en dehors de l’article 38
lui-même, d’autres dispositions du Statut et du Règlement indiquent
aussi que la Cour ne peut exercer sa compétence contentieuse que s’il
existe réellement un différend entre les parties. En n’allant pas plus loin
en l’espèce la Cour ne fait qu’agir conformément à une interprétation
correcte de sa fonction judiciaire.

61. La Cour a indiqué dans le passé des considérations qui pouvaient
Pamener à ne pas statuer. La présente affaire est l’une de celles dans les-
quelles «les circonstances qui se sont produites ... rendent toute décision
judiciaire sans objet » (Cameroun septentrional, arrêt, C.1.J. Recueil 1963,
p. 38). La Cour ne voit donc pas de raison de laisser se poursuivre une
procédure qu’elle sait condamnée à rester stérile. Si le règlement judiciaire
peut ouvrir la voie de l’harmonie internationale lorsqu'il existe un confit,
il n’est pas moins vrai que la vaine poursuite d’un procès compromet cette
harmonie.

62. La Cour conclut donc qu’aucun autre prononcé n’est nécessaire
en l’espèce. I] n’entre pas dans la fonction juridictionnelle de la Cour de
traiter des questions dans l’abstrait une fois qu’elle est parvenue à la
conclusion qu’il n’y a plus lieu de statuer au fond. La demande ayant
manifestement perdu son objet, il n’y a rien à juger.

63. Dès lors que la Cour a constaté qu’un Etat a pris un engagement
quant à son comportement futur, il n’entre pas dans sa fonction d’envi-
sager que cet Etat ne le respecte pas. La Cour fait observer que, si le
fondement du présent arrêt était remis en cause, le requérant pourrait
demander un examen de la situation conformément aux dispositions du
Statut; la dénonciation par la France, dans une lettre du 2 janvier 1974,
de l’Acte général pour le règlement pacifique des différends internatio-
naux, qui est invoqué comme l’un des fondements de la compétence de la
Cour en l’espèce, ne saurait en soi faire obstacle à la présentation d'une
telle demande.

64. Dans l’ordonnance déjà mentionnée du 22 juin 1973, la Cour a
précisé que les mesures conservatoires indiquées l’étaient «en attendant
son arrêt définitif dans l'instance introduite le 9 mai 1973 par la Nouvelle-

24
ESSAIS NUCLÉAIRES (ARRÊT) 478

Zélande contre la France». L’ordonnance cesse donc de produire ses
effets dès le prononcé du présent arrêt et les mesures conservatoires pren-
nent fin en même temps.

65. Par ces motifs,
La Cour,

par neuf voix contre six,

dit que la demande de la Nouvelle-Zélande est désormais sans objet et
qu'il n’y a dès lors pas lieu à statuer.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le vingt décembre mil neuf cent soixante-quatorze, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et dont les
autres seront transmis respectivement au Gouvernement néo-zélandais
et au Gouvernement de la République française.

Le Président,
(Signé) Manfred LACHS.

Le Greffier,
(Signé) S. AQUARONE.

MM. Forster, Gros, PETREN et IGNACIO-PINTO, juges, joignent a
Parrét les exposés de leur opinion individuelle.

MM. ONYEAMA, DILLARD, JIMÉNEZ DE ARÉCHAGA et sir Humphrey
WALDOCK, juges, joignent à l’arrêt une opinion dissidente commune.
M. DE CASTRO, juge, et sir Garfield BARWICK, juge ad hoc, joignent à
l'arrêt les exposés de leur opinion dissidente.

(Paraphé) M.L.

{Paraphé) S.A.

25
